              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:14-cr-00026-MR-WCM-2


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )             ORDER
                                 )
                                 )
TABATHA DIANNE BLACK,            )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion to reduce or modify the Defendant’s sentence.

[Doc. 84].

      The Defendant seeks a modification or reduction of her sentence

based upon her efforts at rehabilitation while incarcerated. [Doc. 84].

      The Court may reduce or modify a sentence based only on the limited

grounds listed in 18 U.S.C. § 3582(c). Post-sentencing rehabilitation is not

among the enumerated grounds for relief, and none of the grounds identified

in § 3582 are present here. See 18 U.S.C. § 3582(c). While rehabilitation

may be considered when a defendant is being sentenced or resentenced,

see Pepper v. United States, 562 U.S. 476, 490 (2011), it cannot serve as
an independent basis for a defendant to obtain a resentencing. See United

States v. Morris, No. 7:02-cr-00128-GRA-1, 2013 WL 1303124, at *1 (D.S.C.

Mar. 28, 2013). Thus, while the Court commends the Defendant’s

rehabilitative efforts, her request for a reduction or modification of her

sentence based on her post-sentencing rehabilitation must be denied.

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter [Doc. 84], which the Court construes as a motion to modify the

Defendant’s sentence, is DENIED.

     IT IS SO ORDERED.
                              Signed: March 9, 2020




                                       2
